Richardson, Judge,
delivered the opinion of the court.
The only point made in this court for the reversal of the judgment is the overruling of the motion for a-new trial on the ground of newly discovered evidence.
*604The defendant was indicted and convicted for passing counterfeit money. One witness testified that the defendant passed a counterfeit bill on the Bank of Belleville on a Saturday night, in the month of August, 1856. Another stated that he passed a similar bill on a Saturday night, in September, and a third testified that he offered to pass a like bill on a Sunday morning, in September, when he was arrested.
The affidavits filed in support of the motion state that the defendant came to a house on Second street, in St. Louis, on the evening of the 9th of August, 1856, and remained there all night. None of the witnesses stated that the offence was committed on the 9th of August, and it is not perceived that such evidence could have had any effect on the trial. If new evidence is discovered, to authorize a new trial it ought to appear not only that it is material, but that it would probably produce a different result. (3 Graham & Waterman New Trials, 1041.)
All the judges concurring, the judgment will be affirmed.